DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species I (Figs.1-8 and 10-11; claims 1, 3, 5-6, 8, 11, 13, 15, and 17-18) in the reply filed on 03/10/2022 is acknowledged. Group II and Species II are withdrawn from consideration (Fig.9; claims 2, 4, 7, 9-10, 12, 14, 16 and 19). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JPH 02127004A) (cited in IDS) in view of Tamura (JP 2009088341A) (cited in IDS).
 
    PNG
    media_image1.png
    404
    373
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    474
    368
    media_image2.png
    Greyscale
       

    PNG
    media_image3.png
    311
    356
    media_image3.png
    Greyscale
                         	
Regarding claim 1, Okamoto teaches an object cutting method comprising: 
a first step of attaching an expandable sheet (dicing film 1; wherein the dicing film1 comprising adhesive 12 made of acrylic resin, which is expandable.) to a front surface or a back surface of an object (semiconductor wafer 2) to be processed (see line 73 of the translation “See FIG. 1 (a). (A) is a step of attaching and fixing the semiconductor wafer 2 to the adhesive surface of the dicing sheet 1.”)
a second step of, after the first step, forming a gap that exists between the chips and extends to a side surface crossing the front surface and the back surface of the object (see lines 80-84 of the translation “See FIG. 1 (b). (B) is a step of completely dividing the semiconductor wafer 2. The semiconductor wafer 2 fixed to the dicing sheet 1 in the step (a) is completely cut to a width of about IC − using a dicing tool to become a dicing chip 21.”); 
a third step of, after the second step, filling the gap with a resin from an outer edge portion including the side surface of the object (See lines 84-85 “FIG. 1 (C). (C) is a step of applying the ultraviolet curable pressure-sensitive adhesive 3 to the surfaces of the dicing groove 25 and the dicing tip 21.” And lines 75-77 “For the pressure-sensitive adhesive 12, an ultraviolet-curable pressure-sensitive adhesive made of an acrylic resin was selected because of the curing process and availability.” Hence the ultraviolet-curable pressure-sensitive adhesive is a resin.); 
a fourth step of, after the third step, curing and shrinking the resin (see line 94 “See FIG. 1 (d). (D) is a step of curing the ultraviolet curable pressure-sensitive adhesive 3.”); and 
a fifth step of, after the fourth step, taking out the chips from the expandable sheet (See lines 112 “See FIG. 1 (g). (G) is a step of peeling the die step 21 from the dicing sheet l”).
Okamoto does not explicitly teach irradiating the object with a laser light along a line to cut to form a modified region, and expanding the expandable sheet to divide at least a part of the object into a plurality of chips.
However, Tamura teaches in the same field of endeavor of a semiconductor manufacturing method, comprising attaching an expandable sheet (dicing film 11) to a front surface or a back surface of an object (wafer 10) to be processed (see para.[0029] “attaching the dicing film (11) to the back surface (10a) of the wafer (10), and the wafer (10) by stretching the dicing film (11)”); and irradiating the object with a laser light along a line to cut to form a modified region, and expanding the expandable sheet to divide at least a part of the object into a plurality of chips and to form a gap that exists between the chips and extends to a side surface crossing the front surface and the back surface of the object (See fig.3 and para.[0014] “a laser beam (L) irradiated with a condensing point (P) inside the wafer (10) in the chip (12) according to claim 1 or 2. It is determined that the wafer (10) is cut and separated from the wafer (10) by cutting with the modified region (R: Ga to Gc) formed inside the wafer (10) as the starting point of cutting. It is a technical feature.” And para.[0017] “the wafer (10) is cut and separated into a plurality of chips (12), and a gap is provided between the chips (12).”)

    PNG
    media_image4.png
    231
    357
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    204
    370
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    150
    349
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the step of dividing the 

Regarding claim 3, Okamoto teaches the third step includes applying the resin to at least a part of a periphery separated from the side surface of the object by a predetermined distance to fill the gap with the resin from the side surface (See fig.1(c),  the resin is applied to at least a part of the periphery of side surface of the object, and resin inherently flows to at least partial of the gap from the side surface of the object, since the object is cut to multiple chips, and the side surface connects to the gap.)

Regarding claim 6, Okamoto teaches the fifth step includes leaving the cured resin on the expandable sheet simultaneously with the taking out the chips (See lines 100-116 and  FIG. 1(e) -1(g), dice chips 21 are taken out by a vacuum chuck 7 while leaving a part of the ultraviolet curable adhesive 3 is on the sheet 1).

Regarding claim 8, Okamoto teaches the resin (ultraviolet-curable pressure-sensitive adhesive 3) is an ultraviolet curable resin (see the rejection of claim1, the ultraviolet-curable pressure-sensitive adhesive 3 is an ultraviolet curable resin), and the third step includes irradiating the resin with an ultraviolet ray to cure the resin and simultaneously irradiating the expandable sheet with the ultraviolet ray to reduce an adhesive strength (See lines 46-49 “A step of applying an ultraviolet curable adhesive to the inside of the dicing groove and the surface of the dicing chip, a step of irradiating ultraviolet rays from the surface of the ultraviolet curable adhesive to cure the ultraviolet curable adhesive, and the ultraviolet rays. After the curable pressure-sensitive adhesive is cured, the UV-curable pressure-sensitive adhesive is peeled off from the dicing tip, and the UV-curable pressure-sensitive adhesive in the dicing groove is left unpeeled, and the pressure-sensitive adhesive on the surface of the sheet material. The dicing chip is peeled off from the dicing sheet after the adhesive on the surface of the sheet material is cured.”)

Regarding claim 11, Okamoto teaches the fifth step includes leaving the cured resin on the expandable sheet simultaneously with the taking out the chips (See lines 100-116 and  FIG. 1(e) -1(g), dice chips 21 are taken out by a vacuum chuck 7 while leaving a part of the ultraviolet curable adhesive 3 is on the sheet 1).

Regarding claim 15, Okamoto teaches the resin (ultraviolet-curable pressure-sensitive adhesive 3) is an ultraviolet curable resin (see the rejection of claim1, the ultraviolet-curable pressure-sensitive adhesive 3 is an ultraviolet curable resin), and the third step includes irradiating the resin with an ultraviolet ray to cure the resin and simultaneously irradiating the expandable sheet with the ultraviolet ray to reduce an adhesive strength of the expandable sheet (See lines 46-49 “A step of applying an ultraviolet curable adhesive to the inside of the dicing groove and the surface of the dicing chip, a step of irradiating ultraviolet rays from the surface of the ultraviolet curable adhesive to cure the ultraviolet curable adhesive, and the ultraviolet rays. After the curable pressure-sensitive adhesive is cured, the UV-curable pressure-sensitive adhesive is peeled off from the dicing tip, and the UV-curable pressure-sensitive adhesive in the dicing groove is left unpeeled, and the pressure-sensitive adhesive on the surface of the sheet material. The dicing chip is peeled off from the dicing sheet after the adhesive on the surface of the sheet material is cured.”)

Regarding claim 18, Okamoto teaches the resin (ultraviolet-curable pressure-sensitive adhesive 3) is an ultraviolet curable resin (see the rejection of claim1, the ultraviolet-curable pressure-sensitive adhesive 3 is an ultraviolet curable resin), and the third step includes irradiating the resin with an ultraviolet ray to cure the resin and simultaneously irradiating the expandable sheet with the ultraviolet ray to reduce an adhesive strength of the expandable sheet (See lines 46-49 “A step of applying an ultraviolet curable adhesive to the inside of the dicing groove and the surface of the dicing chip, a step of irradiating ultraviolet rays from the surface of the ultraviolet curable adhesive to cure the ultraviolet curable adhesive, and the ultraviolet rays. After the curable pressure-sensitive adhesive is cured, the UV-curable pressure-sensitive adhesive is peeled off from the dicing tip, and the UV-curable pressure-sensitive adhesive in the dicing groove is left unpeeled, and the pressure-sensitive adhesive on the surface of the sheet material. The dicing chip is peeled off from the dicing sheet after the adhesive on the surface of the sheet material is cured.”)

Claim 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Okamoto and Tamura in view of Ikushima (US 8,703,601).
Regarding claim 5, the modification of Okamoto and Tamura does not explicitly teach the third step includes moving a liquid application mechanism along an outer edge of the object while the liquid application mechanism is applying the resin.
However, Ikushima teaches in the same field of endeavor of a method of applying resin in semiconductor manufacturing, comprising moving a liquid application mechanism along an outer edge of the object while the liquid application mechanism is applying the resin (See col.15, lines 26-29 “When the liquid material 34 is applied along a side of a workpiece 30, the control unit 11 transmits the pulse signal to the discharging device 1 at the preset frequency, while moving the nozzle 4, at the same time as the start of the application, thus continuously discharging the liquid material 34. ”)

    PNG
    media_image7.png
    373
    554
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the step of filling the gap with a resin of the modification of Okamoto and Tamura, with moving a liquid application mechanism along an outer edge of the object to apply resin as taught by Ikushima, in 

Regarding claim 13, Okamoto teaches the fifth step includes leaving the cured resin on the expandable sheet simultaneously with the taking out the chips (See lines 100-116 and  FIG. 1(e) -1(g), dice chips 21 are taken out by a vacuum chuck 7 while leaving a part of the ultraviolet curable adhesive 3 is on the sheet 1).

Regarding claim 17, Okamoto teaches the resin (ultraviolet-curable pressure-sensitive adhesive 3) is an ultraviolet curable resin (see the rejection of claim1, the ultraviolet-curable pressure-sensitive adhesive 3 is an ultraviolet curable resin), and the third step includes irradiating the resin with an ultraviolet ray to cure the resin and simultaneously irradiating the expandable sheet with the ultraviolet ray to reduce an adhesive strength of the expandable sheet (See lines 46-49 “A step of applying an ultraviolet curable adhesive to the inside of the dicing groove and the surface of the dicing chip, a step of irradiating ultraviolet rays from the surface of the ultraviolet curable adhesive to cure the ultraviolet curable adhesive, and the ultraviolet rays. After the curable pressure-sensitive adhesive is cured, the UV-curable pressure-sensitive adhesive is peeled off from the dicing tip, and the UV-curable pressure-sensitive adhesive in the dicing groove is left unpeeled, and the pressure-sensitive adhesive on the surface of the sheet material. The dicing chip is peeled off from the dicing sheet after the adhesive on the surface of the sheet material is cured.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761